Case 19-19841-JNP   Doc 137    Filed 07/31/20 Entered 07/31/20 10:00:36   Desc Main
                              Document      Page 1 of 5
Case 19-19841-JNP   Doc 137    Filed 07/31/20 Entered 07/31/20 10:00:36   Desc Main
                              Document      Page 2 of 5
Case 19-19841-JNP   Doc 137    Filed 07/31/20 Entered 07/31/20 10:00:36   Desc Main
                              Document      Page 3 of 5
Case 19-19841-JNP   Doc 137    Filed 07/31/20 Entered 07/31/20 10:00:36   Desc Main
                              Document      Page 4 of 5
Case 19-19841-JNP   Doc 137    Filed 07/31/20 Entered 07/31/20 10:00:36   Desc Main
                              Document      Page 5 of 5
